Case 7:20-cr-00495-VB Document 36 Filed 04/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- --- --X
UNITED STATES OF AMERICA
Vv.
GUSTAVO L. VILA, ; 20 CR 495 (VB)
Defendant. :
wee ee eee eee eee ee ee eee ee eee ee ee eee eee x

Sentencing in this case is scheduled for April 19, 2021, at 10:00 am. The Court expects
to conduct this proceeding in person in the Courthouse, but will provide a teleconference line for
participants who wish to attend by telephone.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.
Case 7:20-cr-00495-VB Document 36 Filed 04/09/21 Page 2 of 2

Participants attending the proceeding by telephone shall call the following number and
enter the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: April 9, 2021
White Plains, NY

SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
